Citation Nr: 0031060	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for bronchitis with 
chronic obstructive pulmonary disease (COPD), currently rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for gouty arthritis of 
the left ankle, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for dermatophytosis of 
the hands and feet, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for hearing loss, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for postoperative 
residuals of right ureterotomy, currently rated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and caregiver


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had over 20 years of active service terminating 
with his retirement in June 1974.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veteran Affairs (VA) Regional Office (RO), located in 
Albuquerque, New Mexico.  The veteran was notified of this 
decision by letter dated in March 1999.

A hearing was conducted before a local VA hearing officer at 
the RO in September 1999.  A transcript of that hearing has 
been associated with the record on appeal. 


REMAND

A review of the record shows that in a VA Form 9, Appeal to 
Board of Veterans' Affairs, received by VA in July 1999, the 
veteran requested to attend a hearing before a "VA Regional 
Officer."  Concerning this request, the record reveals that 
the veteran was afforded such a hearing at the RO in 
September 1999.  It is also noted that as shown as part of 
the above-mentioned VA Form 9, the veteran also indicated 
that, in regards to the requested VA hearing, "[i]f that 
does not turn out to be favorable than I would like a hearing 
with the traveling board at the local VA office."  A March 
2000 supplemental statement of the case shows that following 
the September 1999 hearing at the RO VA determined that 
increased ratings were not warranted for any of the currently 
appealed claims.  Essentially, findings resulting from the 
September 1999 hearing were not "favorable" to the veteran.  
Review of the record fails to show that a travel board 
hearing, per the request made by the veteran as part of his 
September 1999 VA Form 9, has either been scheduled or held.  

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO pursuant to 38 C.F.R. § 20.704 
(2000).  

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
